DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendment filed on 2/12/2020. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 1-2, and two new sheets contained figures 3-4, and a statement that the changes to the drawings and the new sheets of drawings do not contain any new matter, see Pre-amendment in page 11;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see Pre-amendment in page 2; and
C) Regarding to the claims, applicant has canceled claims 1-21 and added a new set of claims, i.e., claims 22-44, into the application. There is not any claim being amended. 
Election/Restrictions
3.	In response to the restriction requirement mailed to applicant on 5/13/2022, applicant has made an election of Invention I, claims 22-25 and 33-41 with traverse, see Election of 6/24/2022. The traversal is on the ground(s) that the office action does not provide/present any reason/evidence to support that the technical feature identified is not a special technical feature because it does not make a contribution over the prior art in view of the US Publication No. 2016/0241773, see Election in page 8.  This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review the restriction requirement mailed to applicant on 5/13/2022 in which the office action has provided that the common technical feature is read from the US Publication No. 2016/0241773. In particular, the office action provided: 
“Group I and II lack unity of invention because even though the inventions of these 
groups require the technical feature of a device for actuator-driven adjustment of magnification 

levels of a magnification changer having a sensor, a control unit and at least one operating 

element; however, this technical feature is not a specific technical feature as it does 

not make a contribution over the prior art in view of the US Publication No. 2016/0241773 

which discloses an optical device having a magnification changer with a sensor and a control 

unit. The specific features related to sensor(s), control unit and their operation relationship as 

recited in the present claims and the numbers of operating element and their structural 

relationship between them during a selection of the magnification levels are not positively 

disclosed in the mentioned US Publication and each is directed to different technical features 

from each other and requires different searches in different field of arts.”

The use of the mentioned Publication (by itself or in combination with other prior art) in 

examination of the independent claim 22 is provided in the present office action.

The requirement is still deemed proper and is therefore made FINAL.
4.	As a result of applicant’s election and the reason as provided above, the present claims 22-25 and 33-41 are examined in the present office action, and claims 26-32 and 42-44 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims will be rejoined if the linking claim 22 is later found as an allowable claim.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement, hereafter, IDS, filed on 2/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, applicant has not provided a copy of the non-patent literature tilted as of “TANABE.N. … S. 427-434” listed in the mentioned IDS.
7.	The IDS of 2/12/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, applicant has not provided an English translation of the Search Report for DE 10 2017 214 790. 3 dated on 24.08.2017, 12 pages as listed in the mentioned IDS.
Drawings
8.	The two replacement sheets contained figures 1-2 and two new sheets contained figures 3-4 were received by the Office on 2/12/2020. As a result of the changes to the drawings, the application now contains a total of four sheets of figures 1-4 which includes two replacement sheets contained figures 1-2 and two new sheets contained figures 3-4 as filed on 2/12/2020, and not any sheet as originally filed. The mentioned four sheets of figures 1-4 are objected by the examiner for the following reasons.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a) the feature that the sensor is “integrated” in the actuator as recited in claim 33;
b) “additionally, available imaging unit” as recited in claim 38;
c) “one free passage” and “two passages each with a Galilean telescope system” with an arrange as recite din the feature thereof “the magnification … a rotational movement” as recited in claim 40. Applicant should note that each of the passages of the changer as shown in figure 3 and 4 is not a “free” passage; and
d) one free passage” and “at least one passage with a Galilean telescope system” with an arrange as recite din the feature thereof “the magnification … a rotational movement” as recited in claim 41. Applicant should note that each of the passages of the changer as shown in figure 3 and 4 is not a “free” passage.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The substitute abstract and substitute specification filed on 2/12/2020 each has NOT been entered for the following reasons:
a) Regarding to the abstract, since the abstract is being substantially rewritten thus applicant needs to submit a new abstract in clean text (no markings) accompanied by an instruction for the cancelation of the previous abstract; and
b) Regarding to the specification, the substitute specification filed on 2/12/20202 still contains at least one markings, see the substitute specification in page 5 on line 1 and page 9 on lines 10 and 12.
For the purpose of examination, the abstract and the specification as filed on 2/12/2020 have been used to examine the present application. However, applicant has to submit a new abstract and specification to meet the requirement of 37 CFR 1.72 and 37 CFR 1.121 in response to the present office action.
11.	The lengthy specification which was amended by the pre-amendment of 2/12/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
12.	Claims 22-25 and 33-41 are objected to because of the following informalities. Appropriate correction is required.
a) In claim 22: the features thereof “A device for actuator-driven adjustment … the control unit” has at least one grammatical errors and contain claimed language made the claim confusing. For example, what does applicant mean by “comprising: wherein” (lines 2-3),…
The following suggestions are raised to claim 22:
a1) the terms thereof “wherein the” (line 3) should be changed to --a--;
a2) the terms thereof “currently present magnification level” (line 4) should be changed to --a currently present magnification level--;
a3) the terms thereof “wherein the control unit further comprises” (line 5) should be changed to --the control unit comprises--;
a4) the terms thereof “further comprising at least one operating element” (line 8) should be changed to --at least one operating element--;
a5) the terms thereof “are pre-sent to the user and are connected” (lines 9-10) should be changed to --is presented to a user and is connected--; 
a6) the terms thereof “wherein the magnification changer” (line 11) should be changed to –the magnification changer--; and
a7) the term thereof “receive” (line 13) should be changed to --receives--.
b) In claim 34: the terms “thereof “current magnification level” (line 3) should be changed to --the currently present magnification level” for the purpose of maintain a consistent in claimed language being used throughout all pending claims, see claim 22 on line 4, claim 23 on line 2, claim 35 on line 2.
c) In claim 35: on line 3, the terms “at least one operating elements” should be changed to --at least one operating element--, see the use of claimed language in claim 22 on line 8.
d) In claim 38: the terms “thereof “current magnification level” (line 2) should be changed to --the currently present magnification level” for the purpose of maintain a consistent in claimed language being used throughout all pending claims, see claim 22 on line 4, claim 23 on line 2, claim 35 on line 2.
e) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Interpretation
13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation are:
a) “a control unit” and “assignment of the magnification levels” as recited in present claim 22;
b) “magnetic codings” as recited in claim 24;
c) “procedure” as recited in claim 25;
d) “imaging unit” as recited in claim 38;
e) “Galilean telescope system(s)” as recited in each of claims 39-41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 22-25 and 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
a) Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) each of the features thereof “the magnification levels” (lines 1-2), “the user” (lines 9-10), and “the operating elements” (line 12) lacks a proper antecedent basis;
a2) the claim is rejected by the feature thereof “the control unit … the magnification levels ordered according to size” (lines 5-7). What does applicant mean by “size” (line 7)? 
a3) the claim is rejected because it claims both a broad range/limitation together with a narrow range/limitation in the features thereof “further comprising at least one operating element … the control unit” (lines 8-13). Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least one operating element” on line 8, and the claim also recites “the operating elements” on line 12 which is the narrower statement of the range/limitation. Applicant should note that the terms “at least one operating element” is understood as 1, 2, 3, 4, … while the terms “the operating elements” is understood as 2, 3, 4,.. white the number 1. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; and
a4) the feature thereof “the magnification changer … the control unit” (lines 11-13) makes the claim indefinite because it is unclear about the function of the actuator. Applicant should note that while the mentioned feature recites that the actuator is connected to the control unit; however, there is not any feature which discloses the function or the operation of the claimed actuator.
b) Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the sensor is designed … the magnification changer” (lines 1-3). 
b1) it is unclear about the structure and its structural relationship among the sensor and other components of the device for the function of “transmit … the changer” by the so-called “the sensor is designed” (lines 1-2). What “design” of the sensor does applicant imply here? and
b2) it is unclear and thus not understood about the so-called “absolute positions of the magnification changer” (line 3). What does applicant mean by “absolute positions” of the magnification changer?
c) Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “wherein in the magnification changer … the Hall effect” (lines 1-4). 
c1) it is unclear about the original/element/apparatus which is used to store/provide the “magnetic codings”? and
c2) the feature thereof “the Hall effect” lacks a proper antecedent basis.
d) Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “wherein the assignment … end positions” (lines 1-4). 
d1) the mentioned feature is indefinite due to the use of term “when” (line 3). The mentioned term renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d); and
d2) what does applicant mean by “respective end positions” of the changer?
e) Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b(2) above.
f) Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the sensor … the control unit” (lines 1-3). It is unclear about how the sensor is “designed” to capture movements made by hand and to transmit magnification level to the control unit. What kind of structure does the sensor has to warrant the function claimed?
g) Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the control unit … the actuator” (lines 1-4). 
g1) It is unclear about how the control unit is “designed” to obtain the function as claimed in the claim; and
g2) The use of articles “a” and “the” in the feature thereof “the control unit … the actuator” (lines 1-4) in the claim makes the claim confusing. It is completely unclear to know if each component recited in the mentioned feature is/are related or referred to the element/component recited in its base claim. For instance, does the “a currently present magnification level” (line 2) is related/referred to the same recited in claim 22 on line 4? If it is then the term “a” should be changed to --the--. See the use of term “the” for each feature thereof “the assignment” (line 3) and “the actuator” (line 4).
h) Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the control unit … other signaling” (lines 1-3). 
h1) It is unclear about how the control unit is “designed” to obtain the function as claimed in the claim; 
h2) each of the features thereof “the implemented magnification change” (line 2), “the end position” lacks a proper antecedent basis;
h3) what does applicant mean by “the implement magnification change” (line 2) How “magnification change” is implemented ? and
h4) what does applicant mean by “other signaling” (line 3)? which signaling is considered as “other signaling”? 
i) Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element h(1), h(2) and h(4) above.
j) Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the control unit … an additionally available imaging unit” (lines 1-3). 
j1) It is unclear about how the control unit is “designed” to obtain the function as claimed in the claim; and
j2) what does applicant mean by “additional available imaging unit” (lines 2-3)? 
k) Each of claims 40 and 41  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the beam path” (lines 3-4 of each claim) lacks a proper antecedent basis. Further, what does applicant mean by “free passage” on line 2 of each claim?
l) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 22-23, 33 and 35-37, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al (US Patent No. 5,995,282).
Akiyama et al discloses an operation microscope having a variable magnification system.
a) Regarding to present claim 22, the microscope having a variable magnification system as described in columns 5-7 and 9 and shown in figs. 3-5 and 10-11 comprises the following features:
a1) a magnification changer (20, 40-42, 44-45, 57) wherein the magnification changer comprises a sensor (57) that detects and transmits a currently present magnification level to a control unit (30), see columns 5-6 and figs. 3-4; 
a2) the control unit (30) comprises a stored assignment (62-64) of the magnification levels present on the magnification changer to a sequence of the magnification levels ordered according to size, see columns 6-7 and fig. 5; 
a3) an operating element (50) for choosing a magnification level, wherein the operating element for choosing a magnification level are present to a user and are connected to the control unit (30), see column 9 and figs 5 and 10; and 
a4) the magnification changer (20, 40-42, 44-45, 57) that sets the magnification level chosen by the user via the operating element further comprises an actuator (44-45, 42, 40-41) which is connected to the control unit and which receives corresponding control signals from the control unit, see columns 5-6 and 9 and figs. 4-5 and 10. 
b) Regarding to present claims 23 and 33, the sensor (57) is designed to transmit the currently present magnification level to the control unit, to detect absolute positions of the magnification changer which as understood are the upper and lower positions of the moving lens (20a) wherein the sensor (57) is integrated in the actuator, i.e., the encoder (57) is formed/connected to a shaft of the motor (44) of the actuator (44-45, 40-42). 
c) Regarding to the present claims 35-37, the control unit (30) is designed to use a currently present magnification level, a magnification level chosen by the user via the operating elements and the assignment stored in the control unit to generate appropriate control signals and to transmit the appropriate control signals to the actuator, and the control unit is furthermore designed to record the implemented magnification change or the end position reached for the user via optical, acoustic or other signaling, see columns 9-10 and figs. 5 and 10-11.
21.	Claims 22-23, 25 and 33-38, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasawa (US Publication No. 2007/0019288).
Karasawa discloses a stereo microscope having a variable magnification system.
a) Regarding to present claim 22, the microscope having a variable magnification system as described in paragraphs [0026]-[0041] and shown in figs. 1-4 comprises the following features:
a1) a magnification changer (5) wherein the magnification changer comprises a sensor (31-32) that detects and transmits a currently present magnification level to a control unit (41, 45-46, 48, 12-13), see paragraphs [0027], [0029], [0031]-[0033]; 
a2) the control unit (41, 45-46, 48, 12-13) comprises a stored assignment (45-46, 12-13) of the magnification levels present on the magnification changer to a sequence of the magnification levels ordered according to size, see paragraphs [0034]-[0041]; 
a3) an operating element (30) for choosing a magnification level, wherein the operating element for choosing a magnification level are present to a user and are connected to the control unit (30), see paragraphs [0030]-[0034]; and 
a4) the magnification changer (5) that sets the magnification level chosen by the user via the operating element further comprises an actuator (9a, 9b, 26-27, 29) which is connected to the control unit (41, 45-46, 48, 12-13) and which receives corresponding control signals from the control unit, see paragraphs [0034]-[0041]. 
b) Regarding to present claims 23 and 33, the sensor (31-32) is designed to transmit the currently present magnification level to the control unit, to detect absolute positions, i.e., a minimum and a maximum values, of the magnification changer which as understood are the upper and lower positions of the moving lens(es) wherein the sensor (31-32) is integrated in the actuator, i.e., the element (31) is formed/connected to a shaft of the shaft (26) of the actuator (9a, 9vb, 26-27, 29). 
c) Regarding to present claim 25, the assignment stored in the control unit (41, 45-46, 12-13) additionally comprises routines which include a procedure for how to process control signals which are received when the magnification changer is in respective end positions, see paragraphs [0036], [0039]-[0041].
d) Regarding to present claims 34 and 38, the sensor (31-32) of the magnification changer (5)  captures movements of the knobs (9a, 9b) and transmits a current magnification level to the control unit (41, 45-46, 12-13) wherein the current magnification level is shown in in a display (42), see paragraphs [0031]-[0033] and figs. 2-4.
2e) Regarding to the present claims 35-37, the control unit (41, 45-46, 12-13) is designed to use a currently present magnification level, a magnification level chosen by the user via the operating element and the assignment stored in the control unit to generate appropriate control signals and to transmit the appropriate control signals to the actuator, and the control unit is furthermore designed to record the implemented magnification change or the end position reached for the user via optical, acoustic or other signaling, see paragraphs [0034]-[0041] and fig. 4.
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 24, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Koschmieder et al (US Patent No. 7,380,943).
It is noted that while Karasawa discloses a sensor for detecting a current magnification level of a zoom mechanism for use in a microscope; however, Karasawa does not positively disclose that the sensor has magnetic codings and operated based on a Hall effect. However, a sensor for detecting a current magnification level of a zoom mechanism wherein the sensor comprises magnets and a Hall sensor is disclosed in the art as can be seen in the zoom mechanism provided by Koschmieder et al, see columns 2-3 and figs. 1-2. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the sensor for detecting a current magnification level of a zoom mechanism provided by Karasawa by using a sensor having magnetic codings and a Hall sensor as suggested by Koschmieder et al to meet a particular design/application.
24.	Claims 39-41, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Obrebski et al (US Patent No. 7,411,739).
It is noted that while Karasawa discloses a zoom mechanism for varying magnification of an image to be viewed in a microscope; however, Karasawa does not disclose that the zoom mechanism comprises two different sets of lenses disposed in two passages and a passage to which there is not any lens(es) being presented wherein the set of lenses is a Galilean telescope system and the passages each is brought into a beam path by rotation.
However, a microscope having a zoom mechanism which comprises a rotatable housing supporting two different sets of lenses disposed in two passages and a passage to which there is not any lens(es) being presented wherein the set of lenses is a Galilean telescope system and the passages each is brought into a beam path by rotation is disclosed in the art as can be seen in the microscope having a variable magnification system provided by Obrebski et al, see columns 14-15 and fig. 10. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the zoom mechanism provided by Karasawa by using a zoom mechanism a rotatable housing supporting two different sets of lenses disposed in two passages and a passage to which there is not any lens(es) being presented wherein the set of lenses is a Galilean telescope system and the passages each is brought into a beam path by rotation as suggested by Obrebski for the purpose of varying magnification of image(s) to be viewed 	
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
26.	The US Patent No. 7,808,541 is cited as of interest in that it discloses a microscope having a variable magnification system with a sensing device for detecting the magnification levels of the variable magnification system. The Us Patent No. 3,652,153 is cited as of interest in that it discloses a zoom mechanism having a rotable  housing supporting two different sets of lenses disposed in two passages and a passage to which there is not any lens(es) being presented.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        nd